DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-23 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 and Group 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 December, 2021.
Applicant’s election without traverse of Group 1 in the reply filed on 28 December 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14, 16-18, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Winterfjord (2017/0057042) in view of Liou (5,169,257).
Regarding Claim 1, Winterfjord teaches A floor grinding machine (Ref. 10, Fig.1 , [0017])) for grinding floor surfaces [0002], the machine comprising: 
a machine frame (Ref. 104 & 112, Fig. 1, [0021]), 
a grinding head (Ref. 26, Fig. 1, [0018]), supported by the machine frame (Fig. 1), 
a motor (Ref. 22, Fig. 1, [0017]), supported by the machine frame and operatively connected to the grinding head (Fig. 1), 
a handle frame (Ref. 114, Fig. 1, [0020]), extending from the machine frame, and pivotable relative to the machine frame (Fig. 1, 7A&7B, [0021]), 
Winterfjord teaches pivoting locking hinge but fails to explicitly teach a guide member that is pivotable relative to the machine frame and handle frame, a first locking for locking the guide member relative to the handle frame, a second locking device for locking the guide member relative to the machine frame, and wherein the guide member is pivotable relative to the machine frame about a first axis, the handle frame is pivotable relative guide member about a second axis and the first and second axes are coaxial.  Liou teaches an angle adjustment joint and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a folding and angle adjusting handle.  
Liou teaches a guide member (Ref. 29, Fig. 2, [Col. 2, Line 53-65]), which is pivotable relative to the machine frame and pivotable relative to the handle frame (Fig. 3 and 4), 
a first locking device (Ref. 22, Fig. 2, [Col. 2, Line 30]), for locking the guide member relative to the handle frame (Fig. 3 and 3A, [Col. 2, Line 53-65] describe the break members will not disengage the return plate and prevent the break plate from moving clockwise), and 
a second locking device (Ref. 23, Fig. 2, [Col. 2, Line 30]), for locking the guide member relative to the machine frame (Fig. 3 and 3A, [Col. 2, Line 53-65] describe the break members will not disengage the return plate and prevent the break plate from moving clockwise); 
wherein the guide member is pivotable relative to the machine frame about a first axis (See annotated Fig. 2 below, and fig. 3), the handle frame is pivotable relative guide member about a second axis (See annotated fig. 2 below and fig. 3), and the first and second axes are coaxial (See annotated fig. 2 and 3A below).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floor grinding machine, as taught by Winterfjord, with the guide member, first locking device, and second locking device, as taught by Liou, to accomplish the same function of locking the handle at certain angles to provide better ergonomics for different users.

    PNG
    media_image1.png
    574
    455
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    586
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    309
    495
    media_image3.png
    Greyscale


Regarding Claim 2, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein the guide member is pivotable relative to the machine frame coaxially with the handle frame (Fig. 3, 3A, and 4).  

Regarding Claim 4, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches a pivot angle limiting device (Ref. 291, Fig. 3) which limits the pivoting movement between the guide member and one of the machine frame and the handle frame (Fig. 3, Col. 2, Lines 53-54).

Regarding Claim 6, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein the first locking device provides a continuum of relative positions (Examiner interprets broadest interpretation as a variety of positions over a given range, Fig. 3A and 3b , Col. 2, Line 53-54) between the handle frame and the guide member (Col. 3, Line 1-15 explain how the locking device provides a continuum of relative positions between the handle frame and guide member).

Regarding Claim 7, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein the second locking device provides a continuum of relative positions between the machine frame and the guide member (Col. 5, Line 45-50).  

Regarding Claim 8, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein the first locking device provides at two fixed relative positions (Fig. 3A and Fig. 3B, Col. 3, Line 11-15) between the handle frame and the guide member (Fig. 3A and 3B).

Regarding Claim 9, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein the second locking device provides at least two fixed relative positions (Fig. 3A and Fig. 3B, Col. 3, Line 11-15) between the machine frame and the guide member (Fig. 3A and 3B).   

Regarding Claim 10, Winterfjord in view of Liou teaches the limitations of claim 8, as described above, and Liou further teaches wherein one of the locking devices provides a smaller angle between a pair of adjacent fixed positions than the other one.  Fig. 3A shows the locking mechanisms can be separated when hooking onto different notches.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date to configure the one of the locking devices to have a narrower range of motion by engaging with the first or second notch while the other locking device would have a larger range of motion by engaging with the first and firth notch thereby having one locking device have a smaller angle between a pair of adjacent fixed positions than the other locking device.

Regarding Claim 11,  Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein one of the locking devices provides a greater angle difference between extreme (Examiner interpreting “extreme” as “very large in amount or degree” as defined by Cambridge Dictionary) positions than the other one.  Figure 3A shows that the locking devices can be configured to engage different notches at one time.  Using the definition of extreme as set forth above, the position between each notch can be counted as an extreme position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure one of the locking devices, as taught by Winterfjord in view of Liou, to provide a greater angle difference between the extreme positions of the other locking device.  

Regarding Claim 12, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Winterfjord further teaches wherein the handle frame is pivotable relative to the machine frame between at least one transport position (Fig. 7B, [0027]) and at least one working position (Fig. 1), wherein the transport position is located such that a movement from the working position to the transport position comprises lifting the handle frame upwardly (Fig. 1 to Fig. 7).

Regarding Claim 14, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Winterfjord further teaches wherein the handle frame is pivotable relative to the machine frame between at least one transport3Application No.: 16/306,066 Filed: November 30, 2018position (Fig. 7)  and at least one working position (Fig. 1), and wherein the transport position is located such that a movement from the working position to the transport position comprises lowering the handle frame (Fig. 7).  

Regarding Claim 16, Winterfjord teaches a method for setting a position of a handle of a floor grinding machine (Ref. 10, Fig.1 , [0017])) for grinding floor surfaces [0002], the machine comprising: 
a machine frame (Ref. 104 & 112, Fig. 1, [0021]), 
a grinding head (Ref. 26, Fig. 1, [0018]) supported by the machine frame (Fig. 1), 
a motor (Ref. 22, Fig. 1, [0017]) supported by the machine frame and operatively connected to the grinding head (Fig. 1), 
a handle frame (Ref. 114, Fig. 1, [0020]) extending from the machine frame and pivotable relative to the machine frame (Fig. 1, 7A&7B, [0021]), 
the method comprising: 
setting a position of the handle frame relative to the guide member (Ref. 10, Fig. 1, [0017]), and setting a position of the guide member relative to the machine frame ([0027-0030]).
Winterfjord teaches pivoting locking hinge but fails to explicitly teach a guide member that is pivotable relative to the machine frame and handle frame, a first locking for locking the guide member relative to the handle frame, a second locking device for locking the guide member relative to the machine frame, and wherein the guide member is pivotable relative to the machine frame about a first axis, the handle frame is pivotable relative guide member about a second axis and the first and second axes are coaxial.  Liou teaches an angle adjustment joint and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a folding and angle adjusting handle.  
Liou teaches a guide member (Ref. 29, Fig. 2, Col. 2, Line 53-65) which is pivotable relative to the machine frame and pivotable relative to the handle frame (Fig. 3 and 4), 
a first locking device (Ref. 22, Fig. 2, Col. 2, Line 30) for locking the guide member relative to the handle frame (Fig. 3 and 3A, [Col. 2, Line 53-65] describe the break members will not disengage the return plate and prevent the break plate from moving clockwise), and 
a second locking device (Ref. 23, Fig. 2, Col. 2, Line 30), for locking the guide member relative to the machine frame (Fig. 3 and 3A, [Col. 2, Line 53-65] describe the break members will not disengage the return plate and prevent the break plate from moving clockwise); 
wherein the guide member is pivotable relative to the machine frame about a first axis (See annotated Fig. 2 and fig. 3A below), the handle frame is pivotable relative guide member about a second axis (See annotated fig. 2 and fig. 3A below), and the first and second axes are coaxial (See annotated fig. 2 and 3A below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floor grinding machine, as taught by Winterfjord, with the guide member, first locking device, and second locking device, as taught by Liou, to accomplish the same function of locking the handle at certain angles to provide better ergonomics for different users.

    PNG
    media_image1.png
    574
    455
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    586
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    309
    495
    media_image3.png
    Greyscale


A method for setting a position of a handle of a floor grinding machine (Ref. 10, Fig. 1, [0017]) for grinding floor surfaces of stone or stone-like material comprising: setting a position of a handle frame relative to the guide member, and setting a position of the guide member relative to the machine frame ([0027-0030]).   

Regarding Claim 17, Winterfjord in view of Liou teaches the limitations of claim 16, as described above, and Winterfjord further teaches wherein setting a position of the handle frame (Ref. 212, [0030]) relative to the guide member comprises: pivoting the handle frame relative to the machine frame and relative to the guide member, and locking the handle frame relative to the guide member (Ref. 200, Fig, 1, [0030]).  

Regarding Claim 18, Winterfjord in view of Liou teaches the limitations of claim 16, as described above, and Winterfjord further teaches wherein setting a position of the guide member relative to a machine frame comprises: pivoting the handle frame with the guide member relative to the machine frame, and locking the guide member relative to the machine frame (Ref. 200, Fig. 1, [0030]).  

Regarding Claim 41, Winterfjord in view of Liou teaches the limitations of claim 1, as described above, and Liou further teaches wherein, when both the first locking device and the second locking device are in a locked state, rotation of the guide member relative the handle frame and the machine frame is prevented ([Col. 1, Line 43-48] teaches the joint to firmly retain any of the variety of angles).


Response to Arguments
Examiner acknowledges the amendments filed on 24 June, 2022 to claims 1 and 16.  Examiner withdraws the previous 112(b) and 112(d) rejections.  
Applicant's arguments filed 24 June, 2022 have been fully considered but they are not persuasive.
Regarding Claim 1 and 16, Applicant’s arguments cited, see pg. 7-9, filed 24 June 2022, and argues the Liou reference fails to disclose the locking members configured to lock the guide member relative to both the handle frame and machine frame.  Applicant claims the Liao reference does not suggest the breaking members operates to lock or maintain the return plate relative to the arm.  However, upon further review and consideration, examiner respectfully disagrees and believes Liou still meets the limitations of claim 1 as set forth in the 103 rejection above.  Liou teaches the break members (22,23) engage the teeth and will not disengaged due to the return plate (29).  The break members firmly retain the plate in a singular position as seen in Fig. 3B.  The breaking members lock the return place from moving in a clockwise direction and thereby relative to the arms.  Additionally the breaking members are kept in place at certain angles by relying upon the return plate (29) the joint to firmly retain any variety of angles ([Col. 1, Line 43-48]).  If applicant intends for the guide plate to be locked in a particular manner or direction such limitation is not positively claimed.  
Regarding Claim 41, Applicant’s arguments cited, see pg. 9, filed 24 June 2022, and argues the Liou reference fails to disclose the locking members configured to lock the guide member relative to both the handle frame and machine frame.  Applicant claims the Liao reference does not suggest the breaking members operates to lock or maintain the return plate relative to the arm.  However, upon further review and consideration, examiner respectfully disagrees and believes Liou still meets the limitations of claim 1 as set forth in the 103 rejection above.  Liou teaches the break members (22,23) engage the teeth and will not disengaged due to the return plate (29).  The break members firmly retain the plate in a singular position as seen in Fig. 3B.  The breaking members lock the return place from moving in a clockwise direction and thereby relative to the arms.  Additionally the breaking members are kept in place at certain angles by relying upon the return plate (29) the joint to firmly retain any variety of angles ([Col. 1, Line 43-48]).  If applicant intends for the guide plate to be locked in a particular manner or direction such limitation is not positively claimed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg (2009/0019652) and Joines (5,253,384) teach a floor grinding or polishing machine with foldable handles and can be considered analogous art because the structure is generally consistent with the claimed invention.  Moore (7,984,531) and Yamashita (2009/0288270) teach angle adjustable hinges and can be considered analogous art because the structure is generally consistent with the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723